Citation Nr: 1502948	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-23 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status-post left shoulder surgery with degenerative joint disease and a residual scar (left shoulder disability).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Roanoke, Virginia.  In March 2014, the Veteran failed to show for the rescheduled video hearing that was scheduled in connection with his claim and therefore this hearing request is deemed withdrawn.  

In May 2014 the Board, among other things, remanded the claim for additional development.  


FINDINGS OF FACT

1.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's left shoulder disability is manifested by adverse symptomatology that equates to limitation of motion of the minor arm at shoulder level taking into account his complaints of pain but not to 25 degrees from the side even taking into account his complaints of pain, ankylosis of scapulohumeral articulation, and/or impairment of the humerus.

2.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's left shoulder post operative scar is painful.  


CONCLUSIONS OF LAW

1.  At all times during the pendency of the appeal, the Veteran met the criteria for an initial 20 percent evaluation for his left shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5021, 5200 to 5203 (2014). 

2.  At all times during the pendency of the appeal, the Veteran met the criteria for a separate compensable rating for his left shoulder post operative scar.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostic Codes 7801 to 7805 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 VA's duties to notify and assist

The Veteran is challenging the initial evaluation assigned following the grant of service connection for his disability.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his treatment records from Tidewater Physicians Multispecialty Group.  See 38 U.S.C.A. § 5103A(b).

In this regard, the Board notes that while the post-remand record shows that in September 2014 VA asked the Veteran to provide authorizations to obtain any outstanding treatment records, no authorizations were received from the claimant.  Instead, he mailed VA copies of additional treatment records of his from Tidewater Physicians Multispecialty Group.  Therefore, the Board finds that adjudication of this claim may go forward without any additional request for his medical records.  See Epps v. Gobber, 126 F.3d 1464, 1469 (Fed. Cir. 1997) (holding that the burden to submit evidence sufficient to establish a claim is the veteran's alone). 

The Veteran was provided with VA examinations in October 2011 and September 2014 which the Board finds are adequate to adjudicate the claim, and as to the 2014 examination substantially complies with the Board's remand instructions, because the reports include a detailed medical history, an examination, and findings as to the severity of the disability that allows the Board to rate it under all applicable rating criteria.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim files show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran asserts that his service-connected left shoulder disability warrants a higher evaluation at all times during the pendency of the appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The January 2012  rating decision granted service connection for the left shoulder disability and rated it as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201, effective from June 29, 2010.  The subsequent June 2014 rating decision granted the left shoulder disability a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5021-5003, also effective from June 29, 2010.  

Under the laws administered by VA, disabilities of the shoulder, arm, wrist and hand are rated under 38 C.F.R. § 4.71a. For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups. Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant. The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant, his left upper extremity is his minor extremity for rating purposes.  See October 2011 and September 2014 VA examination reports.

38 C.F.R. § 4.71a, Diagnostic Code 5200, provides that favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees, and the ability to reach mouth and head warrants a 20 percent evaluation (minor shoulder) and 30 percent evaluation (major shoulder).  Intermediate, between favorable and unfavorable, ankylosis of scapulohumeral articulation warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  Unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from side, warrants a 40 percent evaluation (minor) and 50 percent evaluation (major). 

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that limitation of motion of the major and minor arm at shoulder level warrant a 20 percent evaluation.  Limitation of motion of the arm midway between side and shoulder level warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Limitation of motion of the arm to 25 degrees from side warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  

38 C.F.R. § 4.71a, Diagnostic Code 5202 provides that malunion of the humerus with moderate deformity warrants a 20 percent evaluation.  Malunion of the humerus with marked deformity warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level, warrants a 20 percent evaluation.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Fibrous union of the humerus warrants a 40 percent evaluation (minor) and 50 percent evaluation (major).  Nonunion of the humerus (false flail joint) warrants a 50 percent evaluation (minor) and 60 percent evaluation (major).  Loss of head of humerus (flail shoulder) warrants a 70 percent evaluation (minor) and 80 percent evaluation (major).  

38 C.F.R. § 4.71a, Diagnostic Code 5203 provides that malunion of the clavicle or scapula warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent evaluation. Dislocation of the clavicle or scapula warrants a 20 percent evaluation. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

a.  The Left Shoulder

As to a higher evaluation under Diagnostic Code 5201, at the October 2011 VA examination the range of motion of the left shoulder, after repetition and taking into account the Veteran's complaints of pain, was normal with forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 90 degrees.  The examiner also reported that the left shoulder showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  

At the September 2014 VA examination, the range of motion of the left shoulder, after repetition and taking into account the Veteran's complaints of pain, was forward flexion to 110 degrees and abduction to 110 degrees.  It was also opined that, while the Veteran had localized tenderness or pain on palpation, he did not have guarding and muscle strength was 5/5.  

Lastly, the Board notes that treatment records document the Veteran complaints and treatment for left shoulder pain and lost motion.  However, nothing in these records shows the Veteran's adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).   

Given the above range of motion studies, the Board finds that when taking into account the Veteran's complaints of pain as per 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca and Mitchell that the appellant's lost left shoulder motion, which at its worst was only 110 degrees out of 180 degrees of flexion and abduction, equates to limitation of motion of the minor arm at shoulder level but not to 25 degrees from side.  Therefore, the Board finds that the criteria for a 20 percent rating, but no higher, have been met under Diagnostic Code 5201.  38 C.F.R. § 4.71.  

The Board also find that because the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claim has been pending, despite the range of motion findings by the October 2011 VA examiner, that this 20 percent rating is also warranted through the pendency of the appeal.  See Fenderson.

The Board will next consider if the Veteran's left shoulder disability is manifested by adverse symptomatology that allows a higher evaluation under another Diagnostic Code at any time during the pendency of the appeal.

As to Diagnostic Code 5200, the Board notes that claims file does not contain a diagnosis of ankylosis of the left shoulder.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In fact, the October 2011 and September 2014 VA examiners opined that the left shoulder was not ankylosed and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin.  In the absence of ankylosis, the Board may not rate his service-connected left shoulder disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, the Board finds that a higher evaluation is not under Diagnostic Code 5200.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson.

As to Diagnostic Codes 5202, the Board notes that the record is negative for objective evidence of humerus deformity or other impairments to the humerus identified in the rating criteria.  See, for example, VA examinations and/or X-rays dated in October 2011 and September 2014.  Consequently, the Board finds that it will not rate the Veteran's left shoulder disability under Diagnostic Code 5202.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson.

As to Diagnostic Codes 5203, the Board notes that the Veteran's current 20 percent rating meets the maximum rating under this code decision.  Therefore, the Board also finds that a higher evaluation is not warranted under Diagnostic Codes 5203.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  See Fenderson.

b.  The Post Operative Scar

Lastly, the Board will consider if the Veteran's left shoulder disability is manifested by adverse symptomatology that allows a separate compensable rating for his post operative scar at any time during the pendency of the appeal.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for the appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions).  

Under the regulations that have been in effect since before the Veteran filed his claim for service connection in 2010, 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014) provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.  

In this regard, the September 2014 VA shoulder examiner opined that the Veteran's post operative left shoulder scar was "painful and/or unstable, or is the total area of all related scars greater than 39 square cm (6 square inches)."  The September 2014 VA scar examiner thereafter opined that that the Veteran had an 11 cm linear scar on the left anterior shoulder region that had mild/moderate pain with deep palpation.  

Given the above reports of pain, the Board finds that the criteria for a separate compensable, 10 percent, rating for the post operative left shoulder scar have been met under Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  

Moreover, because the Veteran's complaints regarding the left shoulder scar have been substantially the same at all times during the pendency of the appeal and because pain is observable by a lay person (see Davidson), the Board finds that the criteria for a separate compensable rating have been met at all times during the pendency of the appeal despite the fact that the October 2011 VA examination did not document his complaints of pain.  See Fenderson; Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

However, the Board finds that a higher rating is not warranted under Diagnostic Code 7804 because the Veteran has only the one scar.  See 38 C.F.R. § 4.118.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  See Fenderson.

Likewise, the Board finds that a higher rating is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2014) because that the Veteran's current 10 percent rating meets the maximum rating under this code decision.  See Sabonis.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  See Fenderson.

The Board also finds that a higher rating is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2014) because the Veteran is already receiving a compensable rating due to limitation of motion of the shoulder under Diagnostic Code 5201 and providing a higher rating for his scar under Diagnostic Code 7805 would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2014).  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  See Fenderson.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran is only service connected for the above left shoulder disability with post operative scar.  Therefore, the Board finds no basis to conclude that there can be a "compounding" or collective impact between these disabilities and some other disabilities because he is not service connected for any other disabilities.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on total rating based on individual unemployability when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his service connected disabilities (i.e., his left shoulder disability with post operative scar) acting alone prevents gainful employment.  In fact, the Veteran told his VA examiners that he continues to work as a welder.


ORDER

An initial 20 percent rating for a left shoulder disability is granted subject to the laws and regulations governing monetary benefits.

A separate 10 percent rating for the post operative left shoulder scar is granted subject to the laws and regulations governing monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


